DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Disposition of Claims
Claims 1-2, 4-6 and 21-28 are pending in the application.  Claims 3 and 7-20 have been cancelled.
The amendment to claim 1, and new claims 26-28, initially filed on 8/19/2021, have been entered in the above-identified application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 and 28 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “the intumescent coating is at least substantially coextensive with the top surface of the polyisocyanurate foam core.”  Applicant’s specification discloses that the facers may be substantially coextensive with, coextensive with, or extend beyond the major surface of the foam core ([0030]).  Applicant also discloses an intumescent coating applied to the facer material ([0064] and claim 1).  However, this does not provide support for the intumescent coating being substantially coextensive with the top surface of the polyisocyanurate foam core.
Claim 1 recites the limitation, “one or both of the first peripheral edge and the second peripheral edge is tapered to form a respective tapered section,” which the examiner notes refers to the edges of the polyisocyanurate foam core.  Applicant’s specification discloses that, “In some embodiments, each wall board has at least one tapered edge” ([0064]; also [0061]).  However, this does not provide support specifically for the polyisocyanurate foam core in the wall board having at least one tapered edge.
Claim 1 also recites the limitation, “at least a portion of the tapered section comprises the intumescent coating.”   Applicant’s specification discloses that, “The foam boards also include an intumescent coating applied to an outer surface of the facer material” ([0064]).  
Claim 28 recites the limitation “a smallest thickness of the tapered section is up to 75% less than a thickness of a medial region of the polyisocyanurate foam core.”  Applicant’s specification discloses that, “The medial portion 204 may include between about 75-90% of the thickness of the foam core 202” ([0039]).  Applicant’s specification also discloses that, “Some or all of the edges of the board 100 may be compressed to up to 75% of the original thickness of the board 100” (see [0047], [0018] and [0061]).  However, this does not provide support for a the claimed imitation of a smallest thickness of the tapered section being up to 75% less than a thickness of a medial region of the polyisocyanurate foam core.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 28 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 28 recite the limitation “the tapered section” (line 19 of claim 1, and line 2 of claim 28).  There is insufficient antecedent basis for this limitation in the claims.  For the purpose of examination, this limitation is interpreted as referring to the tapered section of the first peripheral edge and/or the tapered section of the second peripheral edge.

	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 2, 5, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seiter et al. (US 2007/0026220 A1) in view of Kreh (US 2016/0168393 A1).

Regarding claim 1, Seiter et al. (“Seiter”) teaches a foam insulating liner comprising a foam insulating core, wherein the insulating foam core may comprise a foam material including but not limited to (among others) polyisocyanurate ([0019]-[0020] and Fig. 2).  Seiter teaches that the insulating core is preferably encapsulated by a resin shell that may comprise a resin material (a coating as claimed), one or more reinforcing materials (a facer material as claimed) and one or more additives ([0021]).  Seiter teaches that the additives may include but are not limited to abrasion resistant materials, sweat resistant materials, chemical resistant materials, blackbody materials, fire resistant materials, fire retardant materials, intumescent materials, water vapor retardant materials, mold resistant materials, mildew resistant materials, solvent resistant materials, caustic resistant materials, freeze-thaw resistant materials, water resistant materials and the like, and combinations comprising at least one of the foregoing additives ([0023]).  

With regard to the claimed limitations, “the intumescent coating is at least substantially coextensive with the top surface of the polyisocyanurate foam core,” “one or both of the first peripheral edge and the second peripheral edge is tapered to form a respective tapered section,” and “at least a portion of the tapered section comprises the intumescent coating,” Seiter teaches that the resin material (an intumescent coating as claimed) may fill the entirety of substantially coextensive with the outer surface of the polyisocyanurate foam core.  

Seiter does not explicitly disclose wherein the intumescent coating comprises limestone, perlite, and talc, wherein an amount of the limestone is at least about 30% by weight: an amount of the perlite is less than about 8% by weight: and an amount of the talc is less than about 8% by weight.

However, Kreh teaches an intumescent composition having a first epoxy resin layer and including a first intumescent material, at least one non-epoxy resin layer including a second intumescent material, and in an embodiment, a second epoxy resin layer including a third intumescent material ([0010]-[0011]).  Kreh teaches that the intumescent materials can be independently selected from intumescent materials known in the art, and in particular (among others) limestone ([0028]).  Kreh teaches that, in one embodiment, the amount of intumescent material independently in either the first or second resin layer can be between about 20 wt % and 80 wt %, more particularly, between about 30 wt % and 70 wt% ([0029]).  Kreh teaches that suitable low density fillers include expanded glasses, such as expanded perlite, expanded vermiculite and hollow microspheres, wherein the total concentration of low density filler is generally between 1 and 10%, and can also comprise 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10% of the composition, wherein these values can also be used to define a range, such as between 1 and 7% ([0046]).  Kreh further teaches that suitable refractory powders include inorganic oxides, glass, silicas, titania, borates, zinc compounds, clays, wollastinite, talcs, and the like, wherein 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the intumescent material-containing resin material of Seiter with between about 20 wt % and 80 wt % of an intumescent material such as limestone, between 1 and 7% of a low density filler such as expanded perlite, and between 0.7 and 7% of refractory powders such as talc in order to provide an intumescent composition that acts as a thermal barrier, protects foamed polymeric materials against the effects of overheating, and can extend the time it takes for a substrate to reach its critical failure temperature by as much as 200%, as taught by Kreh ([0056]-[0058]).

Regarding claim 2, Kreh teaches the intumescent composition can contain additional components, such as a carbon source, spumific, an endothermic, an acid producer, filler, a fluxing agent, fibers, inorganic powders, or others ([0041]).  Kreh teaches that, for instance, a polyol may be employed, such as glycerol, pentaerythritol, dipentaerythritol or tripentaerythritol ([0041]).  Kreh also teaches that suitable spumifics include, for example, ammonium polyphosphate, THEIC, melamine, methylolated melamine, hexamethoxymethyl melamine, melamine monophosphate, melamine biphosphate, melamine polyphosphate, melamine pyrophosphate, urea, dimethylurea, dicyandiamide, guanylurea phosphate, glycine, and boric acid ([0043]).  Also see [0024], [0044] and [0048]).

Regarding claim 5, Seiter teaches that the reinforcing materials may include ceramic fibers, fibrous glass, glass cloth, glass fabric, glass fiber, calcium silicate, diatomaceous earth, expanded vermiculite, cellulose fibers, woven fabric, nonwoven fabric, compacted powder, 

Regarding claim 21, Seiter teaches that the foam insulating liners generally possess R values of no less than about 5 per inch to R value(s) exceeding 100 depending upon various factors such as, but not limited to, the material's thickness, length, width, and composition ([0059]).

Regarding claims 26-27, the examiner notes that the claims recite product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 28, with regard to the claimed limitation “a smallest thickness of the tapered section is up to 75% less than a thickness of a medial region of the polyisocyanurate foam core,” the examiner notes that “up to 75% less” includes 0% less.  The examiner also notes that, as claimed, “a thickness of a medial region of the polyisocyanurate foam core” is not limited to any particular percentage of the thickness of the polyisocyanurate foam core.  Thus, the examiner notes that the claimed limitation would be met by Seiter (see Figs. 1-6, particularly 2-3 and 5-6). 




Claims 1-2, 5-6, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guandalini et al. (US 2015/0367603 A1) in view of Kreh (US 2016/0168393 A1).

Regarding claim 1, Guandalini et al. (“Guandalini”) teaches a panel that includes a first metal facing, an insulating foam layer, and a fire barrier layer between the first metal facing and the foam layer (Abstract and [0041]).  Guandalini teaches that the insulating foam layer (also referred to as a foam core) may include polyisocyanurate foam (PIR) and/or polyurethane foam (PUR) ([0039]).  Guandalini teaches that the fire barrier layer is also referred to as the intumescent layer ([0011]).  

With regard to the claimed limitations, “the intumescent coating is at least substantially coextensive with the top surface of the polyisocyanurate foam core,” and “at least a portion of the tapered section comprises the intumescent coating,” the examiner notes that Guandalini shows illustrations in which a fire barrier layer B (i.e. an intumescent layer) is substantially coextensive with a foam core D (see Figs. 1-3).  The examiner also notes Guandalini teaches that panel 10 may include opposing facings A, and that layer E is an optional layer ([0053] and [0005]).

With regard to the claimed limitation, “one or both of the first peripheral edge and the second peripheral edge is tapered to form a respective tapered section,” the examiner notes that Guandalini shows illustrations in which foam core D is tapered (Figs. 2-3).

Guandalini does not explicitly disclose wherein the intumescent coating comprises limestone, perlite, and talc, wherein an amount of the limestone is at least about 30% by weight: an amount of the perlite is less than about 8% by weight: and an amount of the talc is less than about 8% by weight.

However, Kreh teaches an intumescent composition having a first epoxy resin layer and including a first intumescent material, at least one non-epoxy resin layer including a second intumescent material, and in an embodiment, a second epoxy resin layer including a third limestone ([0028]).  Kreh teaches that, in one embodiment, the amount of intumescent material independently in either the first or second resin layer can be between about 20 wt % and 80 wt %, more particularly, between about 30 wt % and 70 wt% ([0029]).  Kreh teaches that suitable low density fillers include expanded glasses, such as expanded perlite, expanded vermiculite and hollow microspheres, wherein the total concentration of low density filler is generally between 1 and 10%, and can also comprise 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10% of the composition, wherein these values can also be used to define a range, such as between 1 and 7% ([0046]).  Kreh further teaches that suitable refractory powders include inorganic oxides, glass, silicas, titania, borates, zinc compounds, clays, wollastinite, talcs, and the like, wherein total refractory solids other than titania are generally in the concentration range of 0.5 to 11 %, and can also comprise about 0.1, 0.3, 0.5, 0.7, 0.9, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12% of the composition, wherein these values can also be used to define a range, such as between 0.7 and 7% ([0047]). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the intumescent layer of Guandalini with between about 20 wt % and 80 wt % of an intumescent material such as limestone, between 1 and 7% of a low density filler such as expanded perlite, and between 0.7 and 7% of refractory powders such as talc in order to provide an intumescent composition that acts as a thermal barrier, protects foamed polymeric materials against the effects of overheating, and can extend the time it takes for a substrate to reach its critical failure temperature by as much as 200%, as taught by Kreh ([0056]-[0058]).

Regarding claim 2, Guandalini teaches that a further fire barrier layer (alternatively an intumescent coating as claimed) may be arranged between the metal facing and the foam layer 

Regarding claim 5, Guandalini teaches that one or more further fire barrier layers may be present, and the layers may be formed in any order on the metal facing ([0025]).  Guandalini teaches that exemplary fire barrier materials include (among others) glass fibers in a polymer matrix, wherein the glass fibers may be dispersed in the polymer matrix ([0029] and [0033]).

Regarding claim 6, Guandalini teaches that the fire barrier layer (the intumescent layer) may have a density of at least 200 g/L (e.g., at least 500 g/L) and a thickness from 2 mm to 30 mm ( e.g., 2 mm to 25 mm, 3 mm to 20 mm, 5 mm to 15 mm, etc.) ([0011]).  As calculated by the examiner, a density of at least 200 g/L and a minimum thickness of 2 mm corresponds to a fire barrier layer weight of at least 37.2 g/sf.
It is the position of the Office that the prior art discloses the claimed range with sufficient specificity so as to constitute anticipation of the claimed range. See MPEP 2131.03.  Alternatively, it is the position of the Office that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Regarding claim 22, with respect to the foam layer (i.e. the foam core), Guandalini teaches that the isocyanate index may be 180 or more, and that for example, the isocyanate index may be less than 500 ([0039]).

Regarding claim 24, Guandalini teaches examples of a molded density of PIR foam D being 60 kg/m3 (3.7 lb/ft3) ([0065] and [0066]).

Regarding claim 25, Guandalini teaches that the foam core may optionally include further components, e.g., for reinforcement and/or to improve reaction to fire properties, wherein, for example, glass fibers may be embedded in the foam core ([0040]). 

Regarding claims 26-27, the examiner notes that the claims recite product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 28, with regard to the claimed limitation “a smallest thickness of the tapered section is up to 75% less than a thickness of a medial region of the polyisocyanurate foam core,” the examiner notes that “up to 75% less” includes 0% less.  The examiner also notes that, as claimed, “a thickness of a medial region of the polyisocyanurate foam core” is not limited to any particular percentage of the thickness of the polyisocyanurate foam core.  Thus, the examiner notes that the claimed limitation would be met by Guandalini.  (In the alternative, Seiter is relied upon as applied below).


	



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guandalini et al. (US 2015/0367603 A1) in view of Kreh (US 2016/0168393 A1), as applied to claim 1 above, further in view of Priemen et al. (US 2016/0222226 A1). 

Regarding claim 4, Guandalini in view of Kreh remains as applied above.

Guandalini in view of Kreh does not explicitly disclose wherein the intumescent coating further comprises: attapulgite and mica, wherein an amount of the attapulgite in the intumescent coating is less than about 8% by weight; and an amount of the mica in the intumescent coating is less than about 8% by weight.

However, Priemen et al. (“Priemen”) teaches Intumescent coating compositions that ideally contain at least one nucleating agent, examples of which include (among others) mica, and wherein the nucleating agent preferably constitutes from 1 to 25%, more preferably from 1 to 10% of the coating composition or even more preferred from 5 to 10% by weight of the coating composition ([0050]-[0051]).  Priemen also teaches that it is preferred to modify the rheology of the coating by the incorporation of a thixotrope, wherein suitable thixotropic additives include organically modified inorganic clays such as bentonite clays, hectorite clays or attapulgite clays, organic wax thixotropes based on castor oil and fumed silica ([0102]).  Priemen also teaches wherein the thixotropic additive preferably constitutes from 0 to 2% by weight of the total coating composition, preferably 0.05 to 1.5% ([0102]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the intumescent compositions of Guandalini in view of Kreh with 0 to 2% by weight of a thixotropes such as attapulgite clays, and with 1 to 10% of a nucleating agent such as mica, in order to obtain intumescent coating compositions for insulative foam that can be applied at high film thickness by multiple passes without intermediate cure, and in order to promote sites for the intumescent char to form and to improve the thermal resistance properties and stability of the intumescent char during a fire, as taught by Priemen ([0050]-[0051], [0102] and [0136]).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Guandalini et al. (US 2015/0367603 A1) in view of Kreh (US 2016/0168393 A1), as applied to claim 1 above, further in view of Scherzer et al. (US 2015/0322230 A1).

Regarding claim 1, Guandalini in view of Kreh remains as applied above.

Guandalini in view of Kreh does not explicitly disclose wherein the polyisocyanurate foam core comprises an average foam cell size of less than 200 microns.

However, Scherzer et al. (“Scherzer”) teaches a support material of an open-celled foam having a pore size between 10 µm and 1000 µm, preferably between 50 µm and 300 µm ([0022]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the foam of Guandalini in view of Kreh with a pore size between 10 µm and 1000 µm, and preferably between 50 µm and 300 µm, in order to provide an open-celled foam and/or a hybrid foam that may comprise a variety of additives, such as intumescent compositions, and to thereby obtain a fire protection layer, as taught by Scherzer ([0022], [0035]-[0036] and [0049]).


Response to Arguments

Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that the surface of the insulating foam D of Guandalini on which its fire barrier layer B is provided is not tapered as presently claimed, and that rather, any taper appears to be from by the metal facings A.  Applicant contends that, at best, it is unclear whether any portion of the foam itself is tapered in any region, as the reference fails to describe any of the structure and provides no context as to the design of the panel. 
Regarding this contention, in the examiner’s view, Figs. 2 and 3 of Guandalini show foam core comprising a taper as represented by the label ‘D’ in the Figures of panels 10  (see [0041] and [0053]).  Guandalini teaches that the adjacent panels 10 are mounted to each with overlapping portions, e.g., a panel having a male portion along its edge may be mounted to panel having a complementary female portion along its edge ([0053]).  Guandalini further teaches that the fire barrier material B, and optionally another layer E, may be arranged near the overlapping portions of the adjacent panels 10 so as to be arranged in the joint region of the adjacent panels 10 ([0053]).  In the examiner’s view, Figs. 2 and 3 also shows layer D including a tapered portion, with layers E and B extending beyond the tapered portion.  

Contention (2): Applicant contends that Guandalini fails to disclose that any of its fire barrier layer B is provided on a tapered section, and that rather it appears that the fire barrier layer B is always a planar layer, with no taper or contour. 
Regarding this contention, the examiner notes that claim 1 recites the limitations, “one or both of the first peripheral edge and the second peripheral edge is tapered to form a respective 

Contention (3): Applicant contends that Seiter fails to teach or suggest that 1) the intumescent coating is at least substantially coextensive with the outer surface of the polyisocyanurate foam core or 2) at least a portion of the tapered portion [of one or both of the first peripheral edge and the second peripheral edge] comprises the intumescent coating as presently claimed. Applicant contends that, rather, the resin of Seiter stops well short of the edges of the foam core, with edges of the foam core being covered instead by a different closeout material 16/26.
Regarding this contention, the examiner notes that although shows use of closeout material 16/26 framing resin shell 14/24 in Figures 1-6, Seiter also teaches that the resin material may fill the entirety of the void surrounding insulating core 12 ([0026]-[0027]).  In addition, or in the alternative, the examiner notes that Fig. 6 of Seiter shows a foam insulating core 22  that has a tapered edge covered by resin shell 24 (an intumescent coating as claimed) (see right side of Fig. 6).  In this regard, the examiner notes that the claimed limitation of an intumescent coating being at least substantially coextensive with the outer surface of the polyisocyanurate foam core would similarly alternatively be met as shown in the Figures (e.g. Figs. 4-6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789